Case 2:20-cv-10186-MWF-KK Document 15 Filed 03/29/21 Page 1 of 1 Page ID #:64




 1
 2
 3                                           JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    WILLIAM SARDI, ET AL.,                        Case No. CV 20-10186-MWF (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13    DOROTHY CARFRAE, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: March 29, 2021
22
                                             MICHAEL W. FITZGERALD
23                                           United States District Judge
24
25
26
27
28
